UNITED STATES COURT OF APPEALS FOR VETERANS CLAIMS


NO . 97-2323

JAMES F. FRITZ,                                                APPELLANT ,

   V.


TOGO D. WEST , JR.,
SECRETARY OF VETERANS AFFAIRS,                                 APPELLEE.


           Before NEBEKER, Chief Judge, and KRAMER and STEINBERG, Judges.

                                             ORDER

        This matter is before the Court as to the appellant's application for attorney fees pursuant to
the Equal Access to Justice Act, 28 U.S.C. § 2412(d) (EAJA). In a November 23, 1999, opinion,
the Court held in abeyance further proceedings on the EAJA application and directed the appellant
to "file a verification as to whether or not he approves of the submission of the instant EAJA
application." Fritz v. West, 13 Vet.App. 190, 196 (1999). On December 21, 1999, the appellant filed
a document entitled: "SUBMISSION UNDER PROTEST OF VERIFICATION OF APPELLANT OF HIS
CONSENT TO COUNSEL'S SUBMISSION OF AN EAJA APPLICATION TO THIS COURT " and a supplemental
EAJA application.

        Upon consideration of the foregoing, it is

       ORDERED that, not later than 30 days after the date of this order, the Secretary file a
response to the appellant's supplemental EAJA application.

DATED: January 18, 2000                                        PER CURIAM.